Citation Nr: 9905486	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

The Board of Veterans' Appeals (Board) acknowledges that the 
veteran initially disagreed with the rating decision dated in 
July 1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) that reduced the evaluation of the veteran's PTSD 
from 30 percent to 10 percent.  He further indicated that he 
disagreed with the reduction and that he desired an increased 
rating.  Subsequently, a 30 percent evaluation was 
reinstated.  The veteran continues to claim increased 
severity of his PTSD symptoms.


FINDING OF FACT

The veteran's symptomatology related to PTSD renders him 
unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The assignment of a rating is a factual determination.  See 
Zink v. Brown, 10 Vet. App. 258, 259 (1997).  Disability 
evaluations are determined, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

In the case where there is a question as to which of two 
evaluations applies to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  In determining disability 
compensation, the Board must consider all potential 
applicable regulations and laws relevant to the veteran's 
assertions and issues raised in the record, and state the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1998).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).  

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation is warranted for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 38 C.F.R.  Part 
4, Diagnostic Code 9411 (1996).  An evaluation of 50 percent 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility, and efficiency 
levels be so reduced by reason of psychoneurotic symptoms so 
as to result in considerable industrial impairment.  
38 C.F.R.  Part 4, Diagnostic Code 9411 (1996).

To warrant an evaluation of 70 percent, the criteria formerly 
in effect provide that the veteran must show a severely 
impaired ability to establish and maintain effective or 
favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  38 C.F.R.  Part 4, Diagnostic Code 9411 (1996).  
Under these same criteria, an evaluation of 100 percent is 
warranted for psychoneurotic disorders in those cases where 
the veteran shows that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Further, the veteran 
must provide evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Other 
symptomatology includes a demonstrable inability to obtain or 
retain employment.  Id.  

Under the revised criteria effective after November 7, 1996, 
a 30 percent evaluation is warranted when there is evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9411 (1998).

Under the revised criteria in effect after November 7, 1996, 
a 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411.  

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  38 C.F.R.  Part 4, 
Diagnostic Code 9411 (1998).

A rating of 100 percent under Diagnostic Code 9411 is only 
merited in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of metal health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  The Court, in 
Carpenter v. Brown, 8 Vet.App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  A score of 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See Richard v. Brown, 9 Vet. App. 266 
(1996).  

II. Factual Background

A review of the record reveals that the RO granted service 
connection for the veteran's PTSD in a rating decision dated 
in December 1993 and assigned a 30 percent evaluation 
effective from September 1993.  At that time, before the RO 
were the veteran's service medical records that revealed the 
veteran's participation in combat and related stressors.  
Further, VA examination dated in December 1993 disclosed the 
veteran's subjective complaints of nightmares, anger, and 
rage.  Objective findings included restrictive affect, 
anxiety, and depression.  No gross abnormalities of thought 
content or perception were noted.  Subsequently, the veteran 
submitted hospitalization records for admission in April 1993 
in which the veteran's history of drug dependence and PTSD is 
noted.  For the period of time in which the veteran was 
hospitalized from April to October, the veteran's PTSD 
evaluation was increased to 100 percent.  

VA outpatient treatment records for 1994 and 1995 generally 
relate to treatment for disorders other than PTSD, but 
recited in those reports is the veteran's history of PTSD.  
Also of record is a report from VA examination conducted in 
March 1996 in which the veteran reported subjective 
complaints of nervousness, intrusive thoughts and 
recollections of traumatic experiences in Vietnam, 
depression, and exaggerated startle response.  Further, the 
veteran reported suicidal thoughts but no attempts, has 
crying spells, and feels a sense of hopelessness.  The 
veteran also stated that he experiences insomnia and frequent 
nightmares in which he dreams of his sergeant who was killed 
during the war.  The veteran further reported a decreased 
appetite and weight loss of ten to fifteen pounds in the past 
four to five months.  The veteran denied any homicidal 
ideations, but stated that he has angry outbursts and a 
history of assaultive behavior.  Upon examination, the 
examiner noted that the veteran maintained a somber 
expression, appeared tense, and was anxious and depressed.  
Further, the veteran did not appear psychotic, his 
concentration was adequate, his insight was fair, recent 
memory was impaired, and his remote memory was intact.  The 
examiner rendered a diagnosis of PTSD.

The record also contains VA outpatient records for treatment, 
including hospitalizations in 1996 to 1997 for various 
medical problems and PTSD-related symptoms.  At discharge in 
November 1996, in pertinent part, the diagnoses were heroin 
dependence at Axis I and dependent personality traits at Axis 
II.  In notes for a psychiatric evaluation in November 1996, 
the veteran reported that his memories of Vietnam were 
getting worse, and that he had thoughts of hurting the 
director of the house where he was staying.  In an April 1997 
entry, the veteran reported that he was kicked out of the 
house because he almost hurt his roommate during a nightmare 
about Vietnam.  He began drinking again and sought help at 
the hospital.  At discharge in May 1997, the pertinent 
diagnosis was polysubstance dependence and rule out PTSD at 
Axis I.  

A statement from the Vet Center disclosed that the veteran 
was first seen at the center in February 1997 and began 
attending weekly group and individual sessions in March 1997.  
The therapist indicated that the veteran shared his feelings 
of emotional numbness and survival guilt.  Further stated was 
that the veteran's Vietnam experiences had a severe impact on 
his ability to effectively work.  The veteran demonstrated a 
high prevalence of hyperarousability, hypervigilence, and a 
potential for startle response.  

At his personal hearing in May 1997, he testified that he 
only associated with his family because most people did not 
want to be around him.  Transcript (T.) at 4.  The veteran 
further testified that he harbors a lot of anger and 
depression.  T. at 4, 5.  The veteran stated that he was not 
working at that time, and that he had just quit his job one 
day without knowing why.  T. at 5.  He also stated that he 
got into a lot of altercations with family and others, and 
his mother had to get him out of jail on many occasions for 
fighting.  T. at 7.  In the previous two years, the veteran 
stated that he was in jail on eight or nine occasions.  T. at 
7.  In 1996, the veteran stated that he went to the Phoenix 
House for alcohol and drug abuse, but that the place was not 
equipped to handle his stress disorder.  T. at 8.  The 
veteran sought help at the VA centers and began attending 
sessions with the Veteran Center.  T. at 8, 9.  

When asked about his work history, the veteran stated he used 
for work for cable television, but now has such a bad driving 
record due to multiple driving while drinking offenses, he 
cannot get work until he straightens out.  T. at 12.  He 
stated that he was still in the hospital domiciliary unit and 
attends anger management classes.  T. at 13.   

A statement from a VA psychologist dated in December 1997 
revealed that the veteran had been admitted to a locked 
psychiatric unit in April 1997 for complaints, flashbacks, 
and violent ideations.  In August 1997, the veteran was 
transferred to a unit where he participated in a PTSD program 
that he completed in November 1997.  The psychologist 
reported that since that time, the veteran remained in the 
PTSD residential treatment program focusing on vocational 
rehabilitation and community reentry.  The psychologist 
recited that veteran's history with respect to his PTSD-
related symptoms and noted relevant treatment.  

Further stated was that the veteran has been in continuous 
treatment since 1980 on both inpatient and outpatient bases.  
Also noted was that the veteran experienced a co-occurring 
problem with alcohol dependence.  The psychologist also 
indicated that the veteran's PTSD symptoms do not diminish 
during periods of sobriety.  As to social impairment, the 
psychologist reported that the veteran reported a stormy 
marriage with domestic violence and frequent separation.  
Currently, the veteran lives in isolation with no close 
friends or associates.  The veteran reportedly avoids family 
for long periods of time.  As to work impairment, the veteran 
last worked in 1993 and prior to that he held two jobs.  His 
longest period of employment was from 1972 to 1986 during 
which time, the veteran reported long periods of medical 
disability due to other service-connected disorders.  The 
psychologist stated that in spite of the veteran's lengthy 
history of treatment for PTSD, he remains markedly 
symptomatic for this disorder.  Further, the psychologist 
reported that the veteran's disorder is chronic in nature 
with marked social and industrial impairment, requiring 
ongoing treatment in the future.

Upon VA examination in March 1998, the examiner recited the 
veteran's medical, occupational, and military history.  
Subjective complaints included disturbed sleep, insomnia, and 
nightmares.  The veteran reported intrusive thoughts about 
Vietnam and frequent anxiety that triggered his ulcer.  
Further, the veteran reported difficulties with short-term 
memory.  The veteran denied suicidal or homicidal ideations, 
but stated that he is afraid he will hurt someone.  He 
reported that he fears loss of control and reported frequent 
fights from 1986 to 1996.  Objective findings included 
appropriate affect, but when the veteran recalled painful 
memories, he became tearful and asked to leave the room.  The 
content of his speech was organized and goal-directed, and 
there was no evidence of a formal thought disorder or 
loosening of associations.  The veteran denied auditory and 
visual hallucinations, delusional thinking, and paranoid 
ideation.  The veteran has remained sober since October 1996.  

As to diagnostic tests, the examiner stated that the veteran 
endorsed 84 of the 90 symptoms with a positive symptoms index 
score of 2.54 on a scale of zero to 4, corresponding to a 
score between "moderately," and "quite a bit."  The 
examiner noted that the veteran most highly endorsed items 
of: hostility, depression, anxiety, obsessive-compulsive 
behavior, and interpersonal sensitivity.  As to combat 
exposure, the veteran's score of 23 corresponded to moderate 
exposure.  The veteran demonstrated high avoidance of 
thoughts and activities related to his traumatic experiences, 
amnesia, and decreased interest in activities.  The veteran 
continued to experience sleep disturbance, difficulty with 
concentration, irritability, hypervigilence, and startle 
response.  

The examiner stated that the veteran produced a valid MCMI-2 
profile, which indicated that the veteran likely completed 
the tests in an honest manner.  The results were indicative 
of extreme antisocial and sadistic behavior, aggressiveness, 
and schizoid personality.  The veteran also demonstrated high 
elevations on borderline personality, anxiety, dysthymia, and 
alcohol and drug dependence.  As to the veteran's MMPI-2 
profile, the examiner noted that the results were indicative 
of a cry for help or an expression of the amount of distress 
that the veteran was experiencing.  Eight of the ten scales 
were extremely elevated, three of which were consistent with 
the diagnosis of PTSD, including anxiety, bizarre sensory 
experiences, alienation, depression, mental dullness, and 
physical malfunctioning.  Overall, the examiner reported that 
the veteran's symptoms have impaired his social and 
occupational functioning.  In pertinent part, the examiner 
rendered diagnoses of alcohol dependence in remission at Axis 
I, psychosocial stressors, such as witnessing murder, 
unjustified imprisonment, and false accusations, at Axis IV, 
and a GAF score of 51.  

III.	Analysis

Initially, the Board finds that the veteran in this case has 
indicated increased disability; therefore, this case is well 
grounded.  38 U.S.C.A. § 5107; see also Proscelle v. 
Derwinski, 2 Vet. App. 629.  In this case, the determinative 
issue is whether the veteran is entitled to an evaluation in 
excess of 30 percent for his service-connected PTSD.  Thus, 
this veteran's present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55.  Further, 
in view of the clinical data of record and as per 38 U.S.C.A. 
§ 5107(a), the Board perceives that current evidence is 
sufficient to address current disability status and that no 
further assistance to the veteran is required.  38 U.S.C.A. § 
5107(a); see also Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

As stated above, disability ratings are assigned in 
accordance with the VA Schedule for Rating Disabilities and 
are intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board notes that during the course of this veteran's appeal, 
the regulations governing ratings of psychiatric disabilities 
were revised.  See 38 C.F.R. § 4.130.  Thus, the version most 
favorable to the veteran will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313.  The Board notes that under 
the new regulations, the evaluation criteria for mental 
disorders substantially changed, in that the new criteria 
focuses more on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe, or total.  Upon a 
thorough review of the veteran's record, the Board recognizes 
that the clinical data in this case support entitlement to a 
100 percent rating under the former criteria.  Significantly, 
the veteran in this case has presented evidence of such 
incapacitation to the extent that he is demonstrably unable 
to obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).  

For example, since 1993, at which the time the RO granted 
service connection and assigned an evaluation of 30 percent 
for the veteran's PTSD, a thorough review of the record 
reveals chronic PTSD and ongoing treatment for such symptoms 
including nervousness, intrusive thoughts, depression, 
excessive anger, isolation, and recollections of traumatic 
experiences in Vietnam.  The veteran has repeatedly stated 
that he is depressed, feels hopeless, and previously had 
suicidal thoughts.  Most disturbing to the veteran are his 
frequent nightmares about the time in which his sergeant was 
killed during the war.  In the February 1997 statement by the 
representative at the Veteran Center, the record supports 
that the veteran's Vietnam trauma has had a severe impact on 
his ability to effectively work.  Furthermore, in the 
December 1997 statement by the VA psychologist, it was 
disclosed that the veteran had been committed to a locked 
psychiatric unit in April 1997 for symptoms related to his 
PTSD, such as flashbacks and violent ideations.  

Moreover, that psychologist reported that the veteran had 
been in treatment since 1980 both on an inpatient and 
outpatient basis, and that he currently remained in the PTSD 
residential treatment program that focused on vocational 
rehabilitation and reentry into the community.  Also noted 
was that the veteran was divorced after a violent marriage 
and currently lived in virtual isolation, away from family 
and friends.  Significantly, the record supports that the 
veteran has been unable to obtain or retain any sort of 
employment, his last job ending in 1994 when he testified 
that he quit his job for no known reason, and has tried to 
get work to no avail.  In the 1997 psychological evaluation, 
the therapist concluded that the veteran remained markedly 
symptomatic for PTSD and that his chronic disorder was 
characterized by marked social and occupational impairment.

Furthermore, clinical data from the 1998 VA examination 
substantiate high levels of hostility, depression, 
uncontrolled anger, and obsessive-compulsive behavior.  
Overall, the examiner reported that the veteran exhibited 
impaired social and occupational functioning, with extremely 
elevated test results consistent with PTSD symptomatology, 
and a GAF score of 51.
  
The Board has considered the entire record and all potential 
applicable law and regulations pertinent to the veteran's 
contentions and raised issues.  Schafrath v. Derwinski, 1 
Vet. App. 589.  The Board further acknowledges that the 
evidence of record supports that the veteran's PTSD 
symptomatology has been severe and continuous, rendering him 
unable to obtain or retain any substantially gainful 
employment for many years.  The clinical data and medical 
opinions of record disclose that the veteran has been in 
treatment for many years, both in hospitals and other 
facilities, and the evidence supports that the veteran 
requires continued treatment to enable him to cope with his 
daily environment and stress.  It is evident from the record 
that the veteran is unable to acclimate himself effectively 
in a social or industrial setting.

Therefore, in light of the foregoing evidence and analyses, 
the Board finds that the degree of disability associated with 
the veteran's PTSD disability more nearly approximates the 
rating criteria for a 100 percent evaluation under the former 
regulations.  38 C.F.R. Part 4, Diagnostic Code 9411.  
Specifically, the veteran in this case has submitted evidence 
of impairment to the extent that he is demonstrably unable to 
obtain or retain employment.  Id.  The Board need not examine 
the propriety of evaluating the veteran's PTSD under the more 
recent criteria that became effective on November 7, 1996 in 
light of the above grant of total benefits for PTSD under the 
former criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996).  Thus, based on 
the evidence of record, and pursuant to VA law that requires 
all reasonable doubt be resolved in favor of the veteran, the 
Board concludes that a rating of 100 percent is warranted in 
this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Entitlement to an evaluation of 100 percent for PTSD is 
granted, subject to the controlling law and regulations 
concerning the payment of monetary benefits.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

